The opinion of the Court was delivered by
Gibson, C. J.
— A bastard cannot inherit, by the common law, because he is the son of nobody, and has the blood of no ancestor in him; neither can he transmit his property by descent, except to his own issue. Then what is this statute? “ The children and heirs of Christopher Norman, a natural son of Ann Ottinger deceased,” say the Legislature, “ shall be able and capable, in law, to inherit and transmit the estate of the said Ann Ottinger, and any other, as fully and completely, to all intents and purposes, as if the said Christopher Norman had been born in lawful wedlock; and the said children and heirs shall enjoy all the rights, benefits, and advantages of children whose ancestors were born in lawful *173wedlock.” Not a word in this about devesting the estate which had vested in Ann’s brother at her death. All the provisions of the statute are enabling and' prospective, and their object is distinctly to give the blood of Christopher Norman, dead, an inheritable source, as well as a descendible quality, which it had not when he was living; and to' give his children a capacity to take, through him, whatever estate should descend to them from any of his maternal ancestors. Such is the import of the context as well as the meaning of the words.' The estate which passed to Ann’s brothers by the intestate laws, may even yet descend to them in default of issue of the brothers, and thus the statute have a legitimate effect. We dare not say that more was intended, and by that accuse the Legislature of an attempt to break their promise in the presence of Almighty God, to support the Constitution, which declares that no citizen shall be deprived of his life, liberty or property, unless by the judgment of his peers or the law of the land. What law? Undoubtedly, a pre-existent rule of conduct, declarative of a penalty for a prohibited act; not an ex post facto rescript or decree made for the occasion. The design of the coni) vention was to exclude arbitrary power from every branch of the! government; and there would be no exclusion of it, if such re-| scripts or decrees were allowed to .take effect in the form of a sta- j tute. The right of property has no foundation or security but the Í. law; and when the Legislature shall successfully attempt to over- Í, turn it, even in a single instance, the liberty of the citizen will be^ no more. This estate was lawfully vested in the plaintiffs, who were the next heirs to their intestate sister, at her death ; it was theirs in full property; it was guaranteed to them by the Constitution and the laws; and to have despoiled them of it in favour of the'supposed natural right of the grandchildren, would have been as much an act of despotic power, as it would had the grandchildren been strangers to the intestate’s blood. Take it that they had the same claim, on the score of birthright, which their father might be supposed to have had; yet still, as title is the creature of civil regulation, even a legitimate child has no natural right of succession to the property of its parent. The right of a proprietor, living or dying, to pass by those who are nearest in blood to him, and bestow his bounty on strangers, is one of the most sacred incidents of ownership; and it is very often exercised. This intestate had a right to give her estate at her pleasure; and she did no less by leaving it to pass to her legitimate brothers by the intestate laws, instead of giving it to the children of her illegitimate son by will. Who can say that this was not the result of design, or that her brothers were not as dear to her as her grandchildren? Few parents think it just to put an illegitimate child on a footing with their legitimate offspring; and when they come to weigh the claims of brothers and sisters against those of illegitimate descendants still more remote, they may naturally choose to give the *174former the preponderance. The grandmother, in this instance, must be supposed to have known the consequences of dying without a will; and her intestacy was perhaps less the effect of accident than design. Had the Legislature said otherwise, they would have spoken too confidently about a matter in regard to which every one is peculiarly liable to be mistaken. The difficulty of even approximating the truth of such a case, shows how readily they would slide into error, were they to exercise a power to regulate the titles to property by their sense of natural justice, and make wills for those who do not choose to make them for themselves. Happily they have no such power. It was deemed necessary to insert a special provision in the Constitution to enable them to take private property even for public use, and on compensation made; but it was not deemed necessary to disable them specially in regard to taking the- property of an individual, with or without compensation, in order to give it to another, not only because the general provision in the bill of rights was deemed sufficiently explicit for that, but because it was expected that no Legislature would be so regardless of right as to attempt it. "Were this reasonable expectation to be disappointed, it would become our plain and imperative duty to obey the immediate and paramount will of the people expressed by their voices in the adoption of the Constitution, rather than the repugnant will of their delegates acting under a restricted, but transcended authority. But there has been no actual infringement of the Constitution in this respect; and the effect of the statute, in regard to it, has been misconceived. Still the happening of the contingency on which it may, by a remote possibility, vest the estate in the defendants, has not arrived; and the plaintiffs must have judgment.
Judgment of the court below reversed, and judgment here on the special verdict for the plaintiffs.